Citation Nr: 0310438	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right medial meniscectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from January 1961 to December 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating actions taken by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles.  

In a decision dated on April 7, 1999, the Board denied the 
veteran's claims for entitlement to an evaluation in excess 
of 10 percent for residuals of a right medial meniscectomy 
and an initial evaluation in excess of 10 percent for right 
knee osteoarthritis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In December 2000, former counsel for the veteran and the 
Secretary submitted a "Joint Motion For Remand, And For A 
Stay Further Proceedings" pending a ruling on the motion by 
the CAVC.  The joint motion for remand required the Board to 
vacate its decision and perform additional development.

An Order of the CAVC dated in January 2001 granted the joint 
motion for remand and vacated the Board's April 1999 
decision.  This case was remanded to the Board for 
readjudication, and disposition in accordance with the CAVC's 
ORDER.  

In May 2002 the Board undertook additional development on the 
issues of entitlement to an evaluation in excess of 10 
percent for residuals of a right medial meniscectomy and an 
initial evaluation in excess of 10 percent for right knee 
osteoarthritis in compliance with the January 2001 ORDER, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that claims remanded by the Board or by the 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In May 2002 the Board undertook additional development on the 
issues of entitlement to an evaluation in excess of 10 
percent for residuals of a right medial meniscectomy and an 
initial evaluation in excess of 10 percent for right knee 
osteoarthritis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the May 2002 development the Board 
obtained additional VA medical treatment records and a report 
of VA examination, which was completed in April 2003.  This 
evidence has not been considered by the RO and the veteran 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

In addition, although the Board obtained additional VA 
treatment records and the report of VA examination, the 
requested development has not been fully completed.  The 
April 2003 VA examination report is inadequate and does not 
address the relevant questions required by the CAVC's January 
2001 ORDER or the Board's May 2001 development request.  
Moreover, in an October 2002 letter the veteran stated that 
current VA outpatient records pertaining to treatment of his 
right knee were located at the VA Medical Center in Long 
Beach, California.  The veteran requested these records be 
obtained.  These records have not been requested.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO never had the opportunity to issue a 
development letter consistent with the notice requirements of 
the VCAA.  While the Board has directed specific evidence 
development as reported in more detail below, it is still 
incumbent on the RO to issue a development consistent with 
the notice requirement of the VCAA.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).



Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response, irrespective of and 
in association with the Board's 
directives below.

3.  In this regard, the RO should request 
the veteran to identify any additional 
right knee treatment he has received 
since October 2002.  The veteran has 
already identified current VA outpatient 
treatment records that are located at the 
VA Medical Center in Long Beach, 
California.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected right knee disabilities.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002), 
copies of the previous and revised 
criteria under 38 C.F.R. § 4.118 (2002), 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination. .
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right 
knee disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Do the service-connected right knee 
disabilities at issue cause weakened 
movement against varying resistance, 
excess fatigability, incoordination, pain 
on movement and/or use, swelling, 
deformity, or atrophy, and if so, what is 
the effect of these manifestations on 
limitation of motion and on the ability 
of the veteran to perform average 
employment in a civil occupation?  The 
examiner should offer an opinion as to 
whether there are any additional limits 
of functional ability during flare-ups.

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right knee at issue, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right knee disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected right knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  




(d)  The examiner should describe the 
right knee scar and express an opinion 
whether it is tender or painful on 
objective demonstration, poorly nourished 
with repeated ulceration, or results in 
limitation of function of the right knee.  

Any opinions expressed by the medical 
specialist as to the severity of the 
service-connected right knee disabilities 
at issue should be accompanied by a 
complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure it is responsive to and in 
complete compliance with the directives 
of this remand and, if not, the RO should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

7. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a right medial meniscectomy 
and an initial evaluation in excess of 10 
percent for right knee osteoarthritis.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record.  The RO 
should document its application of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.118 (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim for increased evaluations.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


